              Case 5:18-cr-00506-BLF Document 87 Filed 02/11/20 Page 1 of 1




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANDREW L. LIAO (CABN 271219)
   Assistant United States Attorney
 5
      150 South Almaden Boulevard, Suite 900
 6    San Jose, California 95113
      Telephone: (408) 535-5063
 7    Facsimile: (408) 535-5066
      Andrew.Liao@usdoj.gov
 8
   Attorneys for the United States
 9                              UNITED STATES DISTRICT COURT
10                            NORTHERN DISTRICT OF CALIFORNIA
11                                       SAN JOSE DIVISION
12 UNITED STATES OF AMERICA,               )
                                           )   No. CR 18-00506 BLF
13               Plaintiff,                )
                                           )
14         v.                             )    NOTICE OF ATTORNEY APPEARANCE
                                           )
15                                         )
     ANTHONY VALDEZ et al,                 )
16                                         )
                 Defendant.                )
17   _________________________________________________________________________

18
        Please take notice that as of February 11, 2020, the Assistant U.S. Attorney whose name, address,
19
     telephone number and email address are listed below was assigned to be co-counsel for the government.
20
                                  Andrew L. Liao
21                                150 Almaden Blvd., Suite 900
                                  San Jose, CA 95113
22                                Telephone: (408) 535-5063
                                  Andrew.Liao@usdoj.gov
23
     DATED: February 11, 2020                           Respectfully submitted,
24
                                                        DAVID L. ANDERSON
25                                                      United States Attorney
26                                                      ______/s/_______________________
                                                        ANDREW L. LIAO
27                                                      Assistant United States Attorney

28



30
